Citation Nr: 1145555	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to January 1972 and March 1974 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's cervical spine disorder is related to his active duty service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board finds that with regard to the Veteran's claims the letter dated in September 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2007 letter provided this notice to the Veteran.

The Board observes that the September 2007 letter was sent to the Veteran prior to the December 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current diagnosed disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in September 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination, to include the etiological opinion, obtained in this case is adequate, as it is predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, and the statements of the Veteran, and provides a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue of entitlement to service connection for a cervical spine disorder has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  Id. There is no indication that the Veteran was diagnosed with arthritis within a year of service separation and therefore presumptive service connection is not warranted.

The Board notes that the Veteran contends that he is entitled to service connection for a cervical spine disorder.  Specifically the Veteran asserts that he had a cyst removed from his neck in 1974 while in service and that his problems started at that time.

The Board notes initially that the Veteran has been diagnosed with discogenic disease of cervical spine, C3-4, and C5-6 as noted in the September 2009 VA examination.  As such the Board finds that the Veteran has a current disorder with regard to his cervical spine as required by 38 C.F.R. § 3.303 (2011).

With regard to in-service incurrence, the Board notes the Veteran had cyst removed from the back of his neck during active duty service in July 1974.  A subsequent service treatment note later in July 1974 noted that the Veteran's neck was within normal limits.  The Board further notes that the Veteran subsequently complained of pain with hyperextension as noted in a June 1994 in service treatment note.  However an x-ray taken at that time showed no fracture, subluxation or bone destruction with regard to the cervical spine.  The intervertebral disc spaces were normal with the odontoid process intact.  The assessment was a normal cervical spine.  The Board notes, additionally, that neither the Veteran March 1968 entrance examination or the Veteran's June 1995 separation examination note any complaints with regard to the cervical spine and the spine was listed as within normal limits on both examination reports.  

Having determined that the Veteran has a current disability and events in service involving the neck, it is necessary to determine if the Veteran's current disorder is related etiologically to the in-service events.  In this regard the Board notes the September 2009 VA examination report in which the VA examiner, after reviewing the Veteran's entire c-file noted that there was no record of any injury or trauma during service with regard to the Veteran's cervical spine and a June 1994 x-ray indicated a normal cervical spine.  The examiner also noted a July 2005 private medical record that indicated that the Veteran presented for medical care complaining of neck pain for several weeks and numbness of fingers with no known injury.  Finally the examiner noted that an x-ray taken in conjunction with the September 2009 VA examination indicated no evidence of cervical osteoarthritis.  In consideration of the above, the examiner opined that the Veteran's cervical discogenic disease without evidence of cervical osteoarthritis is less likely as not (less than 50/50 probability) caused by or the result of the Veteran's active duty service.  The examiner further explained that with no evidence of cervical injury or trauma while on active duty, a normal separation examination, and the July 2005 private treatment record noting that the Veteran's cervical pain had only been present for several weeks, the Veteran's current disability was not related to his active duty service.  Finally the examiner noted that the Veteran did not have cervical osteoarthritis and therefore there was no association between the Veteran's currently diagnosed cervical discogenic disease that was noted on the July 2009 MRI scan.  As such the Board notes that the September 2009 VA examiner provided a negative nexus opinion with regard to Veteran's claim.  

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eyewitness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to describe observable symptomatology such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Board notes the July 2005 private treatment note which indicates that the Veteran's had been experiencing neck pain for the past several weeks and an August 2005 private treatment note indicating only a few months history of neck and arm pain.  There was no indication in the treatment reports that the Veteran had a prior ongoing problem with neck pain.  Nevertheless, the Board acknowledges the Veteran's contentions that he has experienced pain in his neck since service; however, pain alone is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, several facts weigh heavily against the claim he now makes that he has had neck problems since he had a cyst removed in service.  When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance it is not the absence of contemporaneous medical evidence that is at issue, rather, it is the abundance of medical evidence that fails to note the Veteran's claimed neck disorder that serves as evidence of a lack of credibility.  In this regard the Board notes that the Veteran did have a cyst removed from his neck in 1974, however, following that, there is not another complaint regarding the neck in the Veteran's service treatment records until the June 1994 service treatment that notes a normal x-ray of the neck.  The Board notes that there is ample evidence that the Veteran did seek medical attention in relation to other ailments during the twenty intervening years, but there is no complaint regarding the neck.  It is logical to conclude that a reasonable person, who had access, would seek medical attention if it were required.  Additionally, following the 1994 complaint of pain in service, the record is absent another complaint regarding the neck until June 2005 when the Veteran stated in a private treatment record that he was experiencing neck pain.  It is reasonable to believe that the claimed pain caused by a neck disability would be enough to cause the Veteran to seek medical attention.  As such the Board finds the Veteran's statements that he has had neck problems since that cyst was removed in 1974 are not credible on the basis that there is no evidence that the Veteran sought medical attention with regard to his neck despite the fact that he often sought medical attention with regard to other ailments, making his statements appear inconsistent with the record.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  It therefore follows that his assertion of pain and problems with his neck since service is not reliable.

Finally, as stated above, Board notes that the evidence of record does not show treatment for a cervical spine problem until many years after separation from service.  While the Board is not holding that corroboration is required, the absence of complaint of an cervical spine problem serves as negative evidence.  Indeed the Veteran's first post-service complaints did not occur until 2005, ten years after separation from service.  In this regard, the Board finds the Veteran's assertions, which are inconsistent at times, to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, inconsistent statements and the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).

After weighing all the evidence, the Board finds greater probative value in the September 2009 VA examiner's conclusion, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  In this regard, the Board finds that the September 2009 VA examiner's opinions are the most persuasive medical evidence addressing the diagnoses and etiology of the Veteran's claimed neck disorder.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Therefore, the Board finds the opinion from the September 2009 VA examiner to be of greater probative value than the Veteran's lay statements. 

With consideration of the service treatment records, the VA treatment records, the absence of any evidence of arthritis having manifested within one year of the date of termination of service, the lack of corroborating medical evidence supporting continuity of symptomatology, and the negative opinion with regard to causal link to the Veteran's military service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


